Citation Nr: 0007370	
Decision Date: 03/20/00    Archive Date: 03/23/00

DOCKET NO.  97-13 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased evaluation for a lumbar spine 
disorder, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1955 to 
December 1981.

This appeal arises before the Board of Veterans' Appeals 
(Board) from an August 1996 rating decision of the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA), in which an evaluation in excess of 
20 percent was denied for a lumbar spine disorder.

It has been held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) in the first instance; however, the Board is not 
precluded from considering whether referral to the 
appropriate first-line official is required.  The Board is 
still obligated to seek out all issues that are reasonably 
raised from a liberal reading of documents or testimony of 
record and to identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  Moreover, the Court has also held 
that the Board must address referral under 38 C.F.R. § 
3.321(b)(1) only when circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218,227 (1995).  Having reviewed the record with these 
holdings in mind, the Board finds no basis for action on the 
question of the assignment of an extraschedular rating.

The Board remanded the claim in March 1999 for further 
development.  All requested development has been completed.


FINDING OF FACT

The veteran's service-connected back disability is currently 
manifested by complaints of severe pain in the low back two 
to four times a month that lasts at least three days; with x-
ray findings of mild discogenic degenerative changes in the 
lumbosacral spine, most pronounced at L5-S1; absent clinical 
findings for postural abnormalities, fixed deformity, 
paravertebral tenderness, muscle spasms, or neurological 
involvement; flexion to the right was to 11 degrees, flexion 
to the left was to 22 degrees, forward flexion was to 90 
degrees and backward extension was to 22 degrees.

CONCLUSION OF LAW

The schedular criteria for a rating in excess of 20 percent 
for a lumbar spine disorder are not met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991 & Supp. 1998); 38 C.F.R. § 3.321, Part 
4, Diagnostic Code 5292 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991 and Supp. 1998); that is, he has presented a claim that 
is plausible.  He has not alleged that any records of 
probative value that may be associated with his claims folder 
and which have not already been sought are available.  The 
Board accordingly finds that the duty to assist him, as 
mandated by 38 U.S.C.A. § 5107(a) (West 1991 and Supp. 1998), 
has been satisfied.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Francisco v. Brown, 7 Vet. App. 55 (1994).

The VA Medical Center (VAMC) treatment reports dated July 
1995 to May 1996 revealed that the veteran's tendon reflexes 
were strong and brisk and that his muscle strength was 
intact.  There was diffuse decreased sensation reported in 
his lower extremities.  In September 1995 straight leg raises 
were normal to the lower back at 50 degrees on the right and 
45 degrees on the left.  There was some possible tenderness 
to palpation over the left lumbosacral area.  The assessment 
was low back pain.  On the September 1995 X-rays no bony 
abnormality was noted.  The October 1995 computed tomography 
showed calcifications within pelvic arteries and a small 
bulging disc at the level between L3-L4.  Hypertrophic 
changes were noted in the facet joints in the lower 
lumbosacral spine.  At the level L5-S1 a bulging disc was 
seen, asymmetrical extended more to the right.  

In his April 1997 substantive appeal the veteran stated that 
he has severe back pain about two to four times a month that 
lasts at least three days.  He stated that he could only lift 
his legs about 45 degrees or bend to about 45 to 50 degrees.  
During these times he had to lie flat on his back and rest 
until the pain subsided.  

The June 1999 VA X-rays showed mild discogenic degenerative 
changes in the lumbosacral spine most pronounced at L5-S1.  
There was no acute fracture or dislocation.  Atherosclerotic 
calcification of the distal abdominal aorta was evident.  

The October 1999 VA neurological examination revealed that 
the veteran's tone, bulk and strength were normal throughout.  
There was no obvious deformity in his back.  Straight leg 
raise was negative and Patrick's was positive on the left.  
The Diagnosis was chronic low back pain.  There was no 
evidence of a radiculopathy by neurologic examination.  

At the October 1999 VA spine examination motion stopped when 
pain began.  There was slight evidence of painful motion, 
spasm, weakness and tenderness.  The veteran got in and out 
of a chair fairly well and his gait was good.  No postural 
abnormalities were noted and his back musculature was good.  
Flexion to the right was to 11 degrees and flexion to the 
left was to 22 degrees.  Forward flexion was to 90 degrees 
and backward extension was to 22 degrees.  The diagnosis was 
mild degenerative joint disease of the lumbosacral spine with 
loss of function due to pain, confirmed by X-ray.  

The examiner commented that he was unable to detect swelling, 
muscle spasm or evidence of painful motion.  There was no 
inability on the part of the veteran to perform normal 
working movements of the body with normal excursion, 
strength, speech or coordination.  There was no degree of 
functional loss due to pain that the examiner could 
determine.  Less movement than normal was noted.  There was 
no weakened movement, excess fatigability or incoordination.  
The examiner noted some pain on movement.  There was no 
swelling, deformity, atrophy of disuse or loss of strength as 
the result of lumbar spine disability.  Listing of the whole 
spine to the opposite direction or Goldthwait's sign was not 
noted.  There was no loss of lateral motion with 
osteoarthritis changes, narrowing or irregularity of the 
joint space abnormality, or abnormal mobility on forced 
motion.  

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule For Rating Disabilities. 38 U.S.C.A. § 1155 
(West 1991 and Supp. 1998); 38 C.F.R. Part 4 (1999).  

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1999).

Diagnostic Code 5292 provides for a 10 percent rating for 
slight limitation of the lumbar spine.  A 20 percent 
evaluation is assigned for moderate limitation of motion.  A 
40 percent rating is warranted if there is severe limitation 
of motion of the lumbar spine.  38 C.F.R. § 4.71 Diagnostic 
Code 5292 (1999).

Under 38 C.F.R. § 4.71 Diagnostic Code 5295, a 20 percent 
evaluation is assigned if there is muscle spasm on extreme 
forward bending, or loss of lateral spine motion.  A 40 
percent is assigned for severe lumbosacral strain with 
listing of the whole spine to the opposite side, positive 
Goldthwait's sign, marked limitation of forward bending in 
the standing position, loss of lateral motion with 
osteoarthritis changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part, which 
becomes painful on use, must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (1999).

Initially, the Board finds that Diagnostic Code 5293 is 
inappropriate as the medical evidence of record reflects 
negative neurological clinical findings.  The veteran's 
neurological examination revealed that the veteran's tone; 
bulk and strength were normal throughout.  There was no 
obvious deformity in his back.  Straight leg raise was 
negative and Patrick's was positive on the left.  The 
Diagnosis was chronic low back pain.  There was no evidence 
of a radiculopathy by neurologic examination.  

Likewise a 40 percent rating for lumbosacral strain is not 
warranted as the medical record has not shown any evidence of 
listing of the whole spine, positive Goldthwaite's sign, 
marked limitation of forward bending while standing, or 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (1999).

The Court has held that the RO must analyze the evidence of 
pain, weakened movement, excess fatigability, or 
incoordination and determine the level of associated 
functional loss in light of 38 C.F.R. § 4.40 (1999), which 
requires the VA to regard as "seriously disabled" any part of 
the musculoskeletal system that becomes painful on use.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Board has considered the application of 38 C.F.R. §§ 4.40 
(consider "functional loss" "due to pain"), 4.45 (consider 
"[p]ain on movement, swelling, deformity, or atrophy on 
disuse" in addition to "[i]nstability of station, disturbance 
of locomotion, interference with sitting, standing and 
weight-bearing", incoordination, and excess fatigability), 
and 4.59 (minimum compensable evaluation warranted for 
painful motion with joint pathology) in this case.  See also 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, an 
increased rating is not warranted on the basis of these 
regulations.  The VA examiner commented that he was unable to 
detect swelling, muscle spasm or evidence of painful motion.  
There was no inability on the part of the veteran to perform 
normal working movements of the body with normal excursion, 
strength, speech or coordination.  There was no degree of 
functional loss due to pain that the examiner could 
determine.  Less movement than normal was noted.  There was 
no weakened movement, excess fatigability or incoordination.  
The examiner noted some pain on movement.  There was no 
swelling, deformity, atrophy of disuse or loss of strength as 
the result of lumbar spine disability.  

Overall, the Board finds that an increased rating is not 
warranted based on 38 C.F.R. § 4.40. 4.45, and 4.59 because 
the veteran had limited periods of pain, the pain did not 
cause instability of station or disturbance of locomotion, 
and the additional limitation of motion due to pain was not 
so significant as to warrant a higher evaluation.  

After a careful review of the evidence of record, it is found 
that entitlement to an increased evaluation for the service- 
connected lumbar spine disorder is not warranted.  The 
objective evidence of record does not indicate that the 
veteran's lumbar spine disorder has resulted in severe 
limitation of motion.  The most recent examination shows only 
moderate impairment in motion.  Nor does the evidence 
demonstrate the presence of muscle spasms or the unilateral 
loss of lateral spine motion in a standing position.  
Clearly, the evidence does not demonstrate entitlement to an 
evaluation in excess of 20 percent pursuant to 38 C.F.R. Part 
4, Code 5292.  

The Board finds that the disability picture more nearly 
approximates the criteria required for a 20 percent 
evaluation.  This finding is based on evidence put forth by 
competent medical professionals of no more than moderate 
limitation of motion.  The overall functional impairment is 
no more than moderate.  To the extent that the veteran has 
reported that he has exacerbations due to radicular 
symptomatology, this symptomatology also would not warrant an 
evaluation in excess of 20 percent.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for an increased 
evaluation for the service-connected lumbar spine disorder.

ORDER

An increased rating for a lumbar spine disorder is denied.




		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

 

